14-2815-cv
Burda Media, Inc., et al. v. Viertel

                                            UNITED STATES COURT OF APPEALS
                                               FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 29th day of May, two thousand fifteen.

PRESENT:                JOSÉ A. CABRANES,
                        REENA RAGGI,
                        DENNY CHIN,
                                     Circuit Judges.


BURDA MEDIA, INCORPORATED, BURDA HOLDING
GMBH & CO., KG, a German Limited Partnership,

                        Plaintiffs-Counter-Defendants-Appellees,

                                       v.
                                                                   No. 14-2815-cv
CHRISTIAN VIERTEL,

                        Defendant-Cross-Defendant-Appellant,

SALVADOR BLUMENBERG, HOT LINE DELIVERY,
INCORPORATED,

                        Defendants-Counter-Claimants-
                        Cross-Claimants-Cross-Defendants,

FRITZ G. BLUMENBERG,
TELECOMMUNICATION PARTNERS LIMITED,
TRANSVIDEO, AGATE REALITY, TV
BROADCAST CENTER, JOHN LEE,

                        Defendants-Cross-Claimants.
                                                 ___

FOR DEFENDANT-CROSS-DEFENDANT-
APPELLANT:                                                Christian T. Viertel, pro se, Florence, Italy.

FOR PLAINTIFFS-COUNTER-
DEFENDANTS-APPELLEES:                                    No appearance.

     Appeal from a judgment of the United States District Court for the Southern District of
New York (Robert W. Sweet, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court is AFFIRMED.

        Appellant Christian Viertel, proceeding pro se, appeals the district court=s judgment denying
his third motion to vacate the 2000 default judgment entered against him. We assume the parties=
familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.

         Viertel’s arguments are barred by the law of the case doctrine, which “forecloses
reconsideration of issues that were decided—or that could have been decided—during prior
proceedings” in the same case. United States v. Williams, 475 F.3d 468, 471 (2d Cir. 2007). His
arguments on appeal were either raised and decided in conjunction with his 2004 or 2010 appeals, or
could have been raised in one or both of the prior appeals. He has forfeited his argument that the
district court’s pro se intake unit improperly rejected his filings by failing to raise it below. See In re
Nortel Networks Corp. Sec. Litig., 539 F.3d 129, 132 (2d Cir. 2008).

        Additionally, we find no reason, in Viertel’s brief or elsewhere, to overturn our prior holding
that the district court had personal jurisdiction over Viertel, and that the default judgment was
properly entered. See Burda Media, Inc. v. Viertel, 417 F.3d 292 (2d Cir. 2005).

       We have considered Viertel’s remaining arguments and find them to be without merit.
Accordingly, we AFFIRM the order of the district court.


                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe, Clerk




                                                    2